Citation Nr: 1619787	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-connected right knee degenerative joint disease prior to June 29, 2015.  

2.  Entitlement to a compensable initial evaluation for service-connected left knee degenerative joint disease prior to June 29, 2015.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee degenerative joint disease following June 29, 2015.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee degenerative joint disease following June 29, 2015.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 2006 through August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that Winston-Salem RO initially adjudicated these issues as the Veteran had filed his original claim through the Benefits Delivery at Discharge program.  The RO in Montgomery, Alabama certified this case to the Board on appeal.  Most recently, the Board remanded the case in May 2015 to obtain any outstanding treatment records and afford the Veteran new VA examinations.  

The Veteran's appeal originally included a claim of entitlement to service connection for a prostate disorder.  While on remand however, in a December 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection with a staged rating of 10 percent from the day following the Veteran's separation from service and a 40 percent evaluation from June 29, 2015.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's December 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The AOJ's December 2015 rating decision also increased the existing noncompensable evaluation for each of the Veteran's knees to 10 percent effective from June 29, 2015.  As such, each knee is currently assigned a noncompensable evaluation as of August 7, 2010, and a 10 percent evaluation from June 29, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected on the title page.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2015 remand, the Board ordered the AOJ to issue a supplemental statement of the case (SSOC) after re-adjudicating the Veteran's increased rating claims on remand.  However, the Board notes that the AOJ sent the December 2015 SSOC to an incorrect address, in Huntsville, Alabama, and that it was returned as undeliverable.  The AOJ used the correct address, in Arab, Alabama, to send the December 2015 rating decision to the Veteran in January 2016.  Therefore, the claim must be remanded for a reissuance of the SSOC using the correct address.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (discussing the duty to comply with remand orders); see also Lamb v. Peake, 22 Vet.App 227, 231-32 (2008) (observing "that it is certainly true that when a notice letter is returned unclaimed, the Secretary must check the claimant's file to determine if another notice letter needs to be sent" and "[i]f the file reveals that the address used was incorrect or has been updated, then the Secretary must resend the notice to the proper address.").    

Accordingly, the case is REMANDED for the following action:

Reissue the December 28, 2015, SSOC using the correct address in Arab, Alabama.  Allow the Veteran 30 days from the date of reissuance to submit further evidence or otherwise respond to the SSOC.  The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

